UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 21, 2010 HOME TOUCH HOLDING COMPANY (Exact name of registrant as specified in its charter) NEVADA 333-158713 26-4309660 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 703 Liven House, 61-63 King Yip Street, Kwun Tong, Hong Kong (Address of principal executive offices) (Zip Code) + (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On September 21, 2010, Home Touch Holding Company, a Nevada corporation (the “Company”) consummated the sale to certain accredited investors of an aggregate of 1,500,000 shares of its common stock, par value $0.001 (the “Shares”), at a per share price of $0.10, or $150,000 in the aggregate, in accordance with the terms and conditions of certain subscription agreements made with such investors (the “Subscription Agreements”).The Subscription Agreements contain terms and conditions that are normal and customary for a transaction of this type.The Company expects to receive net proceeds of approximately $145,000 from the sale of the Shares and will use the net proceeds for general corporate purposes.The Shares were sold pursuant to the exemption provided by Section 4(2) of the Securities Act of 1933, as amended and Regulation D promulgated thereunder. The foregoing description of the form of Subscription Agreements is qualified in its entirety by reference thereto, which is filed as Exhibit 10.1 to this Current Report, respectively, and is incorporated herein by reference. Item 3.02. Unregistered Sales of Equity Securities. The information set forth in Item1.01 of this Current Report on Form 8-K that relates to the unregistered sale of equity securities is incorporated by reference into this Item3.02. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Form of Subscription Agreement 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOME TOUCH HOLDING COMPANY Dated: September 23, 2010 By: /s/David Gunawan Ng David Gunawan Ng Chairman and Executive Director, Chief Executive Officer and Principal Executive Officer 3
